DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8-11 are objected to because of the following informalities:
 Claim 8 recites “there is a misspelling word “includes” at line 6, not “incudes”.  Appropriate correction is required.
Claims 9-11 are also objected because each claim depends on an objected claim 8.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “5” has been used to designate both “a shielding member” and “a shielding portion”; reference character “3” has been used to designate both “a housing case” and “a housing portion”; reference character “23” has been used to designate both “a plate detection sensor” and “a sensor”. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, 9-10, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 2-4, 6, and 9-10, the recitation of "a plate-like portion” limitation renders the claim indefinite for defining such metes and bounds for such “like” and it is unclear to determine the equivalents of elements.
Regarding claim 4, recites the limitation "the through-holes" at line 11 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the through-holes” at line 11 and “a through-hole” at line 8 and to whether they are the same or different. Further clarification is required to either further differentiate (the through-holes) or provide proper antecedent basis
In claim 18, it is unclear and indefinite to the relationship between “a sensor” at line 3 and “a sensor” as recited the one in the preceding claim 17 at line 5 and to whether they are the same or different. Further clarification is required to either further differentiate (a sensor).
Claims 16-17 are also rejected because each claim depends on a rejected claim 15

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a sensor unit” in claims 1, 8, and 12; “a detection unit” in claims 8 and 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0029] discloses as a more preferable configuration, the sensor unit includes at least a detection unit, the detection unit being configured to detect as a detection light beam a light beam from surfaces of the work pieces to be welded together, the sensor unit being configured to measure states of the work pieces or a distance from the detection unit to the work pieces using the detection light beam detected with the detection unit, the sensor device for welding further includes a case body adapted to house the sensor unit, the case body having formed therein at least one pass-through portion that passes the detection light beam directed toward the  detection unit, and a protective cover including a protective plate that transmits the detection light beam, the protective cover being attached to the case body such that the protective plate covers the pass-through portion, the protective cover includes a cartridge and a holder, the cartridge including the protective plate, and the holder being adapted to hold the cartridge and be attached to the case body, and the cartridge detachably engages the holder in a state in which the holder is attached to the case body.
Paragraph [0068] discloses although the present embodiment illustrates the sensor unit 2 including the laser beam projection unit 21 and the detection unit 22 as an exemplary sensor unit, it is also possible to provide a separate laser beam projection unit outside of the sensor device 1 for welding and omit the laser beam projection unit 21 in the sensor unit 2. In such a case, the sensor device 1 for welding does not include the laser beam projection unit 21. Therefore, each portion used for laser beam projection described below (e.g., a pass-through portion 36a for laser beam projection of a case body 30 and a protective portion 44a for laser beam projection of a protective plate 44 described below) can be omitted. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2011245517, used JP-2011245517_translation.pdf as equivalent) in view of Mo et al. (JP 2004195502).
Regarding claim 1, Asano et al. discloses a sensor device (abstract) for welding 22 (fig. 2, i.e. the welding torch), comprising at least: 
a sensor unit 3 (fig. 2, i.e. a camera) configured to measure states of work pieces W (fig. 2) to be welded together or a distance to the work pieces (abstract); and 
a container (not labeled/shown) including a housing portion 4 (fig. 2, i.e. a sensor housing) and a shielding portion 11 (fig. 2, i.e. called a shielding plate), the housing portion being adapted to house the sensor unit  3 (fig. 2, i.e. a camera), and the shielding portion 11 (fig. 2, i.e. called a shielding plate) being adapted to shield radiation heat directed toward the housing portion among radiation heat generated while the work pieces W (fig. 2) are welded together (page 5, i.e. preventing the scattered matter H from adhering and accumulating on the protective body 8 and imaging window 7).
Asano et al. discloses all the limitations of the claimed invention as set forth above, except for wherein: the shielding portion is made of a material with lower thermal conductivity than that of the housing portion.
However, Mo et al. teaches wherein: the shielding portion 20 (fig. 2, i.e. called a protective cover) is made of a material (i.e. The protection cover 20 is formed of a material having heat resistance, low thermal conductivity, and to which spatter does not easily adhere, such as an epoxy resin containing glass fiber.) with lower thermal conductivity than that of the housing portion (¶ 0015, i.e. based on MPEP 608.02, IX, drawing symbols, the housing portion represents a metal material). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Asano‘s reference, to replace such shielding material as set forth above, as suggested and taught by Mo, for the purpose of preventing spatters, fumes, and irradiating from the welding torch 4 (abstract).
With respect to claim 2, Asano et al. in view of Mo et al. discloses the limitations of the claimed invention as set forth above of which Asano further discloses wherein: the shielding portion a shielding member 11 (fig. 2, i.e. called a shielding plate) attached to the housing portion as a housing case 4 (fig. 2, i.e. a sensor housing), the shielding member 11 (fig. 2, i.e. called a shielding plate) has formed therein a plate-like portion 11a (fig. 4) and an attachment portion (not labeled, i.e. the shielding plate attached to the lid 5), the plate-like portion extending so as to shield the radiation heat (see figure 4), and the attachment portion being arranged on a rear face side (see figure 3) of the plate-like portion 11a (fig. 4) that is opposite to a side where the work pieces W (fig. 4) are to be welded together and being adapted to attach the shielding member 11 (fig. 2, i.e. called a shielding plate) to the housing case 4 (fig. 2, i.e. a sensor housing), and the shielding member 11 (fig. 2, i.e. called a shielding plate) is attached on the rear face side (see figure 4) of the plate-like portion 11a (fig. 4) to the housing case via the attachment portion (not labeled, i.e. the shielding plate attached to the lid 5).
With respect to claim 3, Asano et al. in view of Mo et al. discloses the limitations of the claimed invention as set forth above of which Asano further discloses wherein a gap 29 (fig. 4, i.e. the hole) is formed between the plate-like portion 11a (fig. 4) of the shielding member 11 (fig. 2, i.e. called a shielding plate) and the housing case in a state in which the shielding member 11 (fig. 2, i.e. called a shielding plate) is attached to the housing case 4 (fig. 2, i.e. a sensor housing).
With respect to claim 8, Asano et al. in view of Mo et al. discloses the limitations of the claimed invention as set forth above of which Asano further discloses wherein: the sensor unit 1 (fig. 2, i.e. a welding sensor) includes at least a detection unit 3 (fig. 2, i.e. a camera) configured to detect as a detection light beam a light beam L (fig. 4) from surfaces of the work pieces W (fig. 4) to be welded together (page 3), the housing case 4 (fig. 4, i.e. a sensor housing) includes a case body (not shown/labeled, i.e. a sensor housing body) adapted to house the sensor unit 1 (fig. 2, i.e. a welding sensor), the case body having formed therein at least one pass-through portion 23a (fig. 4, i.e. called a window member) that passes the detection light beam directed toward the detection unit 3 (fig. 2, i.e. a camera), and a protective cover 5 (fig. 4) including a protective plate 23 (fig. 4) that transmits the detection light beam, the protective cover 5 (fig. 4) being attached to the case body such that the protective plate covers the pass-through portion 23a (fig. 4, i.e. called a window member), and the shielding member 11 (fig. 4, i.e. called a shielding plate) is attached to the protective cover 5 (fig. 4) (abstract).
With respect to claim 11, Asano et al. in view of Mo et al. discloses the limitations of the claimed invention as set forth above of which Asano further discloses wherein: a spacer 8 (fig. 3, i.e. called a protector) is arranged between the case body  (not shown, i.e. a sensor housing body) and the protective cover  5 (fig. 3), and a material (i.e. plastic or resin) of the spacer has lower thermal conductivity than those of the case body and the protective cover (page 4).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2011245517, used JP-2011245517_translation.pdf as equivalent) in view of Mo et al. (JP 2004195502) as applied to claim 1 above, and further in view of Ikebuchi et al. (US 20140079424).
Regarding claim 7, Asano et al. in view of Mo et al. discloses all the limitations of the claimed invention as forth above, except for wherein the shielding member is made of a ceramic material.
However, Ikebuchi teaches wherein the shielding member 27 (fig. 4) is made of a ceramic material (¶ 0069, i.e. The heat shield 27 is made of a heat resistant material, for example, metal such as aluminum, iron, and stainless steel or ceramic). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to replace the shield member material of Asano with a ceramic shield member of Ikebuchi , as suggested and taught by Ikebuchi, for the purpose of preventing the fixing rotary body from overheating (¶ 0144).

Claim(s) 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Asano et al. (JP 2011245517, used JP-2011245517_translation.pdf as equivalent) in view of Mo et al. (JP 2004195502) as applied to claim 1 above, and further in view of Hua et al. (CN 106270947).
Regarding claim 12, Asano et al. in view of Mo et al. discloses all the limitations of the claimed invention as forth above of which Asano further discloses wherein: 
the sensor unit 1 (fig. 2, i.e. a welding sensor) includes at least a detection unit 3 (fig. 2, i.e. a camera), the detection unit being configured to detect as a detection light beam a light beam L (fig. 4) from surfaces of the work pieces W (fig. 4) to be welded together, the sensor unit 1 (fig. 2, i.e. a welding sensor) being configured to measure states of the work pieces W (fig. 4) or a distance from the detection unit to the work pieces using the detection light beam L (fig. 4) detected with the detection unit 3 (fig. 2, i.e. a camera), 
the sensor device (abstract) for welding further comprises: 
a case body (not shown/labeled, i.e. a sensor housing body) adapted to house the sensor unit 1 (fig. 2, i.e. a welding sensor), the case body having formed therein at least one pass-through portion 23a (fig. 4, i.e. called a window member) that passes the detection light beam L (fig. 4) directed toward the detection unit 3 (fig. 2, i.e. a camera), and 
a protective cover 5 (fig. 4, i.e. called a cover) including a protective plate 23 (fig. 4, i.e. called a window body) that transmits the detection light beam L (fig. 4), the protective cover being attached to the case body such that the protective plate covers the pass-through portion 23a (fig. 4, i.e. called a window member).
Asano et al. in view of Mo et al. does not discloses the protective cover includes a cartridge and a holder, the cartridge including the protective plate, and the holder being adapted to hold the cartridge and be attached to the case body, and the cartridge detachably engages the holder in a state in which the holder is attached to the case body.
However, Hua et al. teaches the protective cover 17 (fig. 2, i.e. called a baffle) includes a cartridge 15 (fig. 2, i.e. a sliding table mechanism) and a holder 16 (fig. 2, i.e. called an organic protective glass plate), the cartridge including the protective plate 14 (fig. 2, i.e. a protective glass), and the holder 16 (fig. 2, i.e. called an organic protective glass plate) being adapted to hold the cartridge 15 (fig. 2, i.e. a sliding table mechanism) and be attached (i.e. sliding in) to the case body 4 (fig. 2, i.e. a housing mechanism), and the cartridge 15 (fig. 2, i.e. a sliding table mechanism) detachably (i.e. sliding out) engages the holder 16 (fig. 2, i.e. called an organic protective glass plate) in a state in which the holder 16 (fig. 2, i.e. ) is attached to the case body 4 (fig. 2, i.e. a housing mechanism) (page 3). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to substitute the protective cover of Asano with a baffle (corresponding to the protective cover) of Hua that includes further elements to shield splashing, arc, and ensuring the camera collects a clear image, as suggested and taught by Hua, for the purpose of preventing external dust, high heat environments, and welding plash (page 4).
With respect to claim 13, Asano et al. in view of Mo et al. and Hua et al. discloses the limitations of the claimed invention as forth above of which Asano further discloses wherein: provided that a surface of the protective cover 5 (fig. 4, i.e. called a cover) on a side (see figure 2) where a welding device 22 (fig. 2, i.e. a welding torch) for welding the work pieces W (fig. 2) together is arranged with respect to the sensor device (abstract) for welding is a front face (i.e. the surface facing the welding torch) of the protective cover 5 (fig. 4, i.e. called a cover), and a surface opposite to the front face is a rear face (i.e. the back/rear of the cover 5) of the protective cover 5 (fig. 4, i.e. called a cover), except for the cartridge engages the holder so as to be able to be pulled out of the holder by being slid on the holder from the front face side toward the rear face side of the protective cover while being held on the holder. Moreover, Hua discloses the cartridge 15 (fig. 2, i.e. a sliding table mechanism) engages the holder 16 (fig. 2, i.e. called an organic protective glass plate) so as to be able to be pulled out (i.e. sliding out) of the holder by being slid on the holder 16 (fig. 2, i.e. called an organic protective glass plate) from the front face side toward the rear face side of the protective cover 17 (fig. 2, i.e. called a baffle) while being held on the holder 16 (fig. 2, i.e. called an organic protective glass plate). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such cartridge arrangement as set forth above, as suggested and taught by Hua, for the purpose of preventing external dust, high heat environments, and welding plash (page 4).
With respect to claim 14, Asano et al. in view of Mo et al. and Hua et al. discloses the limitations of the claimed invention as forth above of which Hua further discloses wherein: in a state in which the holder 16 (fig. 2, i.e. called an organic protective glass plate) is attached to the case body 4 (fig. 2, i.e. a housing mechanism), a housing recess (not shown, i.e. the sliding groove recess) adapted to house the cartridge 15 (fig. 2, i.e. a sliding table mechanism) is formed between the holder and the case body, and the housing recess (not shown, i.e. an opening of the sliding groove) has on the rear face side an insertion slot (not shown, i.e. the opening of the sliding groove) through which the cartridge 15 (fig. 2, i.e. a sliding table mechanism) is adapted to be inserted (page 3). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such holder arrangement as set forth above, as suggested and taught by Hua, for the purpose of preventing external dust, high heat environments, and welding plash (page 4).
With respect to claim 15, Asano et al. in view of Mo et al. and Hua et al. discloses the limitations of the claimed invention as forth above of which Hua further discloses wherein: the cartridge 15 (fig. 2, i.e. a sliding table mechanism) includes a cartridge body (not shown, i.e. the sliding table mechanism body) adapted to hold the protective plate 14 (fig. 2, i.e. the protective glass), and the protective plate 14 (fig. 2, i.e. the protective glass) has formed therein a visible portion 13 (fig. 2, i.e. a lens) for visually checking if the protective plate 14 (fig. 2, i.e. the protective glass) is present in a state in which the protective plate is held in the cartridge body (not shown, i.e. the sliding table mechanism body) (page 5). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such cartridge arrangement as set forth above, as suggested and taught by Hua, for the purpose of preventing external dust, high heat environments, and welding plash (page 4). 
With respect to claim 16, Asano et al. in view of Mo et al. and Hua et al. discloses the limitations of the claimed invention as forth above of which Hua further discloses wherein the case body 4 (fig. 2, i.e. a housing mechanism) has arranged therein a plate detection sensor (i.e. a tracking sensor device), the plate detection sensor being configured to detect the protective plate (44) in a state in which the cartridge 15 (fig. 2, i.e. a sliding table mechanism) is held in the holder 16 (fig. 2, i.e. called an organic protective glass plate). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such sensor as set forth above, as suggested and taught by Hua, for the purpose of improving production efficiency and welding quality (page 2).
With respect to claim 17, Asano et al. in view of Mo et al. and Hua et al. discloses the limitations of the claimed invention as forth above of which Hua further discloses wherein: the visible portion 13 (fig. 2, i.e. a lens) is a portion of the protective plate 14 (fig. 2, i.e. the protective glass) covered with a metallic material (i.e. the bottom side of the metal housing mechanism 4), and the plate detection sensor is a sensor (i.e. a tracking sensor device) configured to detect the visible portion 13 (fig. 2, i.e. a lens). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such detecting as set forth above, as suggested and taught by Hua, for the purpose of improving production efficiency and welding quality (page 2).

Allowable Subject Matter
Claims 4, 6, 9, and 18  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JIMMY CHOU/Primary Examiner, Art Unit 3761